Citation Nr: 0717794	
Decision Date: 06/14/07    Archive Date: 06/26/07	

DOCKET NO.  03-32 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.
 
2.  Entitlement to an increased (compensable) disability 
rating for a plantar wart of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1967 to October 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

The Board notes that a review of the record reveals that by 
rating decision dated in December 2006, service connection 
for a disability manifested by numbness in the right hand, a 
skin disorder involving the right hand and wrist, 
bronchitis/pneumonia (claimed as an asthmatic disorder) and 
headaches was denied.  A notice of disagreement with the 
determination is not of record.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.  There is no medical evidence of record documenting the 
presence of a chronic low back disorder during service or for 
years thereafter.

3.  It is not shown that the veteran has a chronic low back 
disability attributable to his active service.

4.  The veteran has a callus on the surface of the right foot 
that is painful and tender.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
chronic low back disability are not met.  38 U.S.C.A. §§1101, 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§3.303, 
3.307, 3.309 (2006).

2.  The criteria for entitlement to a 10 percent disability 
rating, but not more, for the veteran's service-connected 
right foot plantar wart have been met.  38 U.S.C.A. §§1155, 
5107 (West 2002); 38 C.F.R. §§4.3, 4.7, 4.118, Diagnostic 
Code 7819 (prior to and from August 30, 2002, and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) imposes obligations on 
VA in terms of its duty to notify and assist claimants in the 
development of their claims.

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and, (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. §3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The VCAA applies to all five elements of a service-connected 
claim.  As previously indicated by the United States Court of 
Appeals for Veterans Claims (Court) those five elements are:  
(1) veteran's status; (2) the existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) the degree of disability; and (5) the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  A review of the evidence of record 
shows that the veteran was provided with a letter dated in 
August 2002 informing him what evidence was necessary to 
establish entitlement to the benefits sought and what 
evidence was needed from him and what he could do to help 
with his claim.  In a March 2006 letter he was informed of 
the manner in which VA determined effective dates and 
disability ratings.

With regard to the duty to assist him in obtaining evidence, 
the record shows he was accorded a hearing with a decision 
review officer at the VARO in Waco in August 2004.  
Additionally, the veteran also requested a hearing before a 
travel Board of the Board.  A hearing was scheduled for him 
at the Waco RO in March 2007.  However, for whatever reason, 
he failed to report.  Additionally, both VA and medical 
records have been obtained and associated with the claims 
folder.  With regard to the right foot disorder, the veteran 
was accorded a special foot examination in September 2004.  
Although an examination or opinion was not obtained in 
connection with the claim for service connection for a low 
back disability, the Board finds that VA was not under an 
obligation to provide such an examination, as one is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or an opinion is necessary 
to make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's low back 
disability is associated with his active service.  See Wells 
v. Principi, 326 F. 3d. 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability in service).  The veteran has not 
brought forth evidence, other than his own statements, 
suggestive of a causal connection between and a current low 
back disability and his active service.  He has been informed 
that he would need medical evidence of a relationship between 
current disability and service and he has not provided such 
evidence.

In view of the foregoing, the Board finds that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  No further 
assistance to the veteran with the development of the 
evidence is required.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(d).

Pertinent Laws and Regulations with Regard to Service 
Connection

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§3.303.
Regulations also provide that service connection will be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred or aggravated by active 
military service.  38 C.F.R. §3.303(d).

When a veteran had active service of 90 days or more, and 
certain chronic diseases, including arthritis, are manifest 
to a compensable degree of 10 percent or more within the 
first year following separation from service, service 
connection will be presumed for the condition.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) the 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of service incurrence or 
aggravation of the disease or injury; and (3) medical 
evidence of a nexus between a claimant in service disease or 
injury in the current disability.  Shedden v. Principi, 381 
F. 3d. 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.
Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a chronic low back 
disorder.

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of a 
back disability.  The post service record is without mention 
of any back complaints or problems for years following 
service discharge.  There is no supporting evidence of a 
continuity of symptomatology regarding the back.  A lengthy 
period of time without evidence of treatment or evaluation 
may be viewed as evidence against a claim.  See Maxson v. 
Gober, 230 F. 3d. 1330 (Fed. Cir. 2002).  The veteran has not 
submitted or identified any medical opinion or other medical 
evidence indicating a causal relationship between service and 
any current low back problems.

The veteran has reported a fall from a ladder on one occasion 
in service as being responsible for his back problems.  
However, whatever problems he had with the back at that time 
or apparently acute and transitory in nature because at the 
time of discharge examination in October 1968, clinical 
evaluation revealed a normal spine.  The Board notes that as 
a lay person, the veteran himself does not qualify to opine 
on matters requiring medical knowledge, such as the etiology 
of any current low back disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a lay person is generally not capable of 
opining on matters requiring medical knowledge).

Accordingly, there being no competent medical evidence in the 
record showing, or even suggesting, that there is a causal 
link between the low back disability and the veteran's 
service many years ago, the claim must be denied.

Increased Rating for a Plantar Wart of the Right Foot

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. §1155; 38 C.F.R. Part 4.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment 
caused by that disability, and, if the service-connected 
disability involves a joint rated based on limitation of 
motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45.  Painful, 
unstable, or malaligned joints due to healed injury are 
entitled to at least a minimum compensable evaluation of the 
joint.  38 C.F.R. § 4.19.

The veteran's service-connected right foot plantar wart has 
been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 7819.  38 C.F.R. § 4.118.

The rating criteria for a disability of the skin were amended 
during the course of this appeal.  Under the old criteria, 
disabilities evaluated under Codes 7807 through 7819 were 
rated by analogy to eczema under Diagnostic Code 7806.  
38 C.F.R. § 4.118 (prior to August 30, 2002).  Under that 
code, a 10 percent rating was warranted when there was eczema 
with exfoliation, exudation or itching, if involving an 
exposed area or extensive area.  The next higher rating of 
30 percent was authorized when the disability was manifested 
by exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or an exceptionally repugnant 
condition.  

Under the current criteria, Diagnostic Code 7819 provides 
that benign skin neoplasms are rated as disfigurement of the 
head, face or neck (Diagnostic Code 7800) scars, (Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805), or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  38 C.F.R. § 4.118.  Diagnostic Code 7819.

The current Code 7800 is not applicable because the head, 
face and neck are not implicated.  The Board finds that the 
new Code 7805 comprehends "other" scars that are to be rated 
based on limitation of function of the affected part.  

The record reveals that at the time of examination of the 
feet by VA in September 2004, the veteran gave a history of 
having had removal of a plantar wart 5 or 6 times while in 
service because of recurrences.  Following service, the 
veteran had problems with both feet.  Complaints included 
difficulty with pain in the right foot.  It was also noted he 
had an exostosis proximal to the right great toe. It was 
slightly tender to palpation. There was a scar on the dorsum 
of the right third toe. He could flex and extend the toes to 
10 degrees.  The distal interphalangeal joint of the right 
third toe was very tender.  There was another scar on the 
ventral surface of the right foot proximal to the second toe 
measuring one centimeter. This was where the callus was 
removed.  Adjacent to the scar, the area was very tender.  
Pertinent impressions were made of callus of the right foot 
with status post resection with continued pain on the ventral 
surface of the foot with moderate disability; hammertoe 
deformity of the right third toe with status postoperative 
procedure times two with decrease in motion of the toe with 
local tenderness and minimal disability with progression; and 
exostosis of the right foot, minimal symptoms, with minimal 
disability 

The veteran complained of pain and reference was made on the 
examination to tenderness of scarring from a callus over the 
right foot.  The Board finds this  reasonably warrants the 
assignment of a 10 percent disability rating, but not more, 
for pain and tenderness by analogy to Diagnostic Code 7804 
which provides for a 10 percent evaluation for superficial 
scars that are painful on objective examination.  

The Board notes that the provisions of the revised Diagnostic 
Code 7806 pertaining to eczema should be discussed.  The 
revised version of that Code provides a 10 percent rating if 
at least 5 percent, but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or if intermittent systemic 
therapy (suggest corticosteroids or other immuno-suppressive 
drugs) has been required for a total duration of less than 6 
weeks during the past 12-month period.  The next higher 
rating of 30 percent is authorized for eczema when 20 to 
40 percent of the entire body or 20 to 40 percent of the 
exposed areas are affected or; systemic therapy such as 
corticosteroids or immunosuppressive drugs are required for a 
total duration of 6 weeks or more but not constantly, during 
the past 12-month period.  38 C.F.R. § 4.118, Code 7806.  A 
rating higher than 10 percent is not for application because 
there is no showing in the medical evidence of 20 percent or 
more of the exposed area affected or of the need for systemic 
therapy.  Accordingly, the Board finds that a disability 
rating of 10 percent is in order for plantar wart of the 
right foot in accordance with the various rating criteria for 
evaluating disabilities of the skin.


ORDER

Service connection for a chronic low back disability is 
denied.  To this extent the appeal is denied.

A disability rating of 10 percent, but not more, for plantar 
wart of the right foot is granted.  To this extent, the 
appeal is allowed, subject to the controlling law and 
regulations governing the payment of monetary awards.   .



	                        
____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


